Citation Nr: 1713065	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  15-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for depressive disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for shin splints.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to April 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues on appeal.

Acquired Psychiatric Condition

The Veteran has claimed he is entitled to service connection for an acquired psychiatric condition to include depression and PTSD.

VA treatment records reflect that the Veteran has been diagnosed with depression.  Private treatment records indicate a diagnosis of anxiety disorder and mood disorder.

The Veteran's service medical records indicate that the Veteran was found to have a high stress score and referred for stress management in May 1993.  On his February 1996 report of medical history the Veteran reported depression or excessive worry.  He reported his lack of sleep and excessive worry were a result of his stressful job and worries about marriage problems and bills.

With respect to his PTSD claim, the Veteran has identified a stressor in service in which he found his roommate dead from alcohol poisoning.  In 2015 the Joint Services Records Research Center made a formal finding of an inability to corroborate the Veteran's claimed stressor.  Notably, at that time the Veteran was unable to provide a full legal name for the solider that had died.  Subsequently, the Veteran submitted a June 1990 news article discussing the death of a Fort Lewis solider due to binge drinking.  He identified that man as his roommate.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2015); 38 C.F.R. §3.159(c)(4)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion as to the etiology of all currently diagnosed acquired psychiatric conditions.

Shin Splints

The Board finds that a new VA opinion is warranted with respect to the claim for service connection for shin splints.

At his January 2015 Board hearing the Veteran reported after a run in service in 1993 he experienced excruciating pain from his knees to his ankles.  He indicated he has continued to have the same type of pain since service.

In February 2010 the Veteran was afforded a VA compensation and pension examination.  The examiner diagnosed bilateral shin splints.  He noted that Veteran reported an onset of symptoms in 1993 due to vigorous training especially running and marching for extended period of time.  However, the examiner opined that it is less likely than not that the Veteran's currently diagnosed shin splints are related to service as there are no medical records showing diagnosis or treatment for a shin condition in service.

However, the VA examiner did not acknowledge the Veteran's February 1996 report of medical history on which he reported cramps in his legs while running for which he had never been treated.  On remand, the examiner should discuss that record as well as the Veteran's lay statements regarding the onset of his leg pain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA mental health examination.  For all diagnosed acquired psychiatric conditions, the examiner should opine whether it is at least as likely as not (50% probability or greater) that the conditions either onset in or were caused by the Veteran's service.

A rationale for all opinions should be provided.

2. Obtain a new VA opinion as to the etiology of the Veteran's diagnosed bilateral shin splints.  The examiner should opine whether it is at least as likely as not (50% probability or greater) that the conditions either onset in or were caused by the Veteran's service.

The examiner should specifically address the Veteran's report of leg cramps in service on his February 1996 report of medical history and his lay statements regarding the onset and continuation of his leg pain.

A rationale for all opinions should be provided.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




